Citation Nr: 1709405	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  07-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), schizophrenia, major depression, anxiety disorder, rule out agoraphobia and a nervous condition.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico RO, which denied service connection for PTSD and continued the denial of service connection for major depression, recurrent; anxiety disorder; rule out agoraphobia, claimed as nervous condition and schizophrenia.

This matter was previously remanded by the Board in February 2012 for further development.  In compliance with the February 2012 Board remand, a hearing was held before a Decision Review Officer (DRO) in September 2016.

In January 2017, the Veteran's attorney requested a copy of the Veteran's claims file.  He also requested a stay of the appeal for 60 days from the date the claims file was provided.  A copy of the Veteran's claims file was provided to the Veteran's attorney in March 2017.  As the issues are being remanded for additional development, a prolonged stay for the Veteran's attorney to review records would needlessly delay adjudication and the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence of record reflects the Veteran has been under psychiatric treatment with the VA since May 2003 with his most recent visit in July 2016.  The records diagnose the Veteran with recurrent major depression, moderate, panic disorder, anxiety and rule out agoraphobia.  

Furthermore, service treatment records from Ft. Jackson and Ft. Riley revealed documentation of nervousness and anxiety in-service.  In particular, anxiety was documented in July 1966 along with chronic, severe, emotional instability.  An earlier incident was reported in December 1965 in which the Veteran became nervous and exhibiting bizarre behavior at a rifle range.  Acute anxiety was noted.  

While a medical opinion regarding the causal connection of these in-service incidents and the Veteran's acquired psychiatric disorders was obtained in August 2016, the examiner's rationale pertaining to acquired psychiatric disorders, other than PTSD, is incomplete.  The examination documented the in-service events but the examiner's rationale regarding a possible relationship between the events and his present acquired psychiatric disorders only references his military stressors during the Vietnam War.  As such, the opinion does not specifically address whether any of his acquired psychiatric disorders, other than PTSD, could have been related to the documented incidents that occurred during his active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated psychiatric VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder, other than PTSD, had its onset during the Veteran's service, or was otherwise caused by his service.  Discuss the in-service evidence pertaining to treatment for anxiety and nervousness.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

